Name: Commission Regulation (EEC) No 1802/92 of 1 July 1992 reducing the prices fixed for cereals for the 1992/93 marketing year pursuant to the stabilizer arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/84 Official Journal of the European Communities 2. 7. 92 COMMISSION REGULATION (EEC) No 1802/92 of 1 July 1992 reducing the prices fixed for cereals for the 1992/93 marketing year pursuant to the stabilizer arrangements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulations (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 4b (3), Whereas the Commission has noted pursuant to Article 4b (4) of Regulation (EEC) No 2727/75 that production of cereals in 1991 /92 has exceeded the maximum guaranteed quantity for the marketing year in question ; whereas, pursuant to Article 4b (3) of Regulation (EEC) No 2727/75, the intervention prices fixed for the cereals by the Council for the 1992/93 marketing year should be reduced by 3 % and the target prices should be adjusted ; Whereas, for the sake of clarity, the special price increases fixed in the Annex to Council Regulation (EEC) No 1739/92 of 30 June fixing the prices applicable to cereals for the 1 992/93 marketing year (3) should be incorporated in the Annex thereto, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 4b (3) of Regulation (EEC) No 2727/75, the prices applicable to cereals in the 1992/93 marketing year shall be those fixed in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shale apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 180, 1 . 7. 1992, p . 1 . 0 OJ No L 180, 1 . 7. 1992, p. 2. 2. 7. 92 Official Journal of the European Communities No L 182/85 ANNEX (ECU/tonne) (ECU/tonne) COMMON WHEAT Intervention price (') 163,49 Target price 226,47 RYE Intervention price (2) 1 55,33 Common target price 206,16 BARLEY Intervention price 1 55,33 Common target price 206,16 MAIZE Intervention price 1 63,49 Common target price 206,16 GRAIN SORGHUM Intervention price 155,33 Common target price 206,16 DURUM WHEAT Intervention price : 220,87 Target price 269,10 (') The price is to be increased by ECU 3,27 tonne for breadmaking common wheat meeting the specific quality criteria laid down in Commission Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18). (2) The price is to be increased by ECU 4,09 tonne for breadmaking rye meeting the specific quality criteria laid down in Regualation (EEC) No 1570/77.